NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:
Kissler-Fernandez et alia (US Patent Number 7,853,360) is seen as the closest prior art of record and discloses a current control device controlling current to a solenoid valve to regulate hydraulic pressure including an ECU that adds a dither amplitude to a target current with the dither cycle period greater than the PWM cycle period.  However, the reference does not discloses (or reasonably suggest in combination with other references) storing a stroke-current relationship between the stroke of the spool and the current of the solenoid; calculating an oil pressure ratio which is calculated by dividing an amplitude of the output oil pressure by an average value of the output oil pressure; detecting the specific current based on the oil pressure ratio; and correcting the stroke-current relationship based on the specific stroke and the specific current.  Re claim 5, the reference does not discloses (or reasonably suggest in combination with other references) calculating an attraction load generated by energization of the solenoid when the spool is moved in the axial direction; acquiring a contact load acting between two sliding members of the plurality of sliding members when the spool is moved in the axial direction; determining a presence of separation of the two sliding members when a load difference between the attraction load and the contact load is larger than a predetermined value, wherein the processing of adding the dither amplitude reduces the dither amplitude or increases the dither cycle period when the separation of the two sliding members is present in comparison to a case when no separation is present.  Re claim 6, the reference sets a target current and separates the frequencies associated with the target current and the added dithered component (see Figs. 8 and 9).  However, the reference does not discloses (or reasonably suggest in combination with other references) detecting a value related to an oil pressure change when the spool is moved in the axial direction; extracting a specific frequency component which changes with time by performing a time frequency analysis of the value related to the oil pressure change; and determining a presence of an oil pressure vibration when there is a proportional relationship between the target current and a frequency of the specific frequency component. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753